DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  change “Detect” to “detect”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  change “Diagnose” to “diagnose”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  change “Recommendation” to “recommendation”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  change “Domain, Program and 2Protocol” to “domain, program and protocol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 3, 13, and 23, the phrase "including but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "including but not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 1, 11, and 21, the scope of the “creating architecture and implementation subsets of knowledge models, language 13models, condition and symptom models, technology and tools for implementation of physical 14and logical deployments based on physician needs, organization constraints, disease 15outbreaks, emergency care using the digital therapeutics (DTx) knowledge models and digital 16therapeutics (DTx) natural language models” limitation is unclear and renders the claims indefinite. For example, it is unclear what the scope of broad terms such as “architecture and implementation subsets…” “technology and tools” and “physical and logical deployments” is because there is no explanation in Applicant’s Specification. As such, it is unclear what exactly is being created in the “creating architecture…” step.
Claims 1, 11, and 21 recite the limitation "the digital therapeutics (DTx) knowledge models and digital therapeutics 11(DTx) natural language models" in lines 10-11 of claim 1, lines 15-16 of claim 11, and lines 11-12 of claim 21.  There is insufficient antecedent basis for this limitation in the claims. Examiner suggests placing the “creating digital therapeutics (DTx) natural language models based on the corpus of 18the digital therapeutics (DTx) knowledge models that generate specific written and spoken 19languages” limitation prior to the “converting…” step of the claims.

  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches convolutional state modeling for planning natural language conversations (US 2019/0251169 A1); computer assisted coding systems and methods (US 2019/0130073 A1); and PDA software robots leveraging past history in seconds with software robots (US 2009/0187425 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686